Citation Nr: 0812268	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease, L4-L5, for the 
period from January 29, 2004 to February 7, 2007.

3.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease, L4-L5, for the period 
beginning February 8, 2007.

4.  Entitlement to an initial disability rating in excess of 
20 percent for Raynaud's phenomenon of both hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision rendered by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
degenerative disc disease, L4-L5 and Raynaud's phenomenon, 
both with disability evaluations of 20 percent, and both 
effective from January 29, 2004.  The veteran disagrees with 
the initial evaluations assigned.  This rating decision also 
denied service connection for degenerative joint disease of 
the knees.  The veteran appeals this matter as well.

At the veteran's January 2008 Travel Board hearing, he 
contended that his service-connected peripheral neuropathy, 
left and right extremities, secondary to the degenerative 
disc disease, L4-L5, had worsened in severity since his last 
examination, and warranted higher ratings.  This matter is 
referred to the RO for appropriate action.

The issue of an initial disability rating for Raynaud's 
phenomenon is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of degenerative joint disease of the 
knees during service or within one year of separation; and 
the preponderance of the competent medical evidence shows 
that the current degenerative joint disease of the knees is 
not related to any incident of military service.

2.  There is evidence of an intervening left knee injury in 
December 1993 which resulted in internal derangement and 
meniscus tear, left knee.

3.  For the period from January 29, 2004 to February 7, 2007, 
the veteran's degenerative disc disease, L4-L5 did not 
manifest with limitation of motion that more nearly 
approximated forward flexion of the thoracolumbar spine to 30 
degrees or less or unfavorable ankylosis of the entire 
thoracolumbar spine.  

4.  For the period beginning February 8, 2007, the veteran's 
degenerative disc disease, L4-L5 has manifested with forward 
flexion that more nearly approximates 30 degrees or less; 
without unfavorable ankylosis of the entire thoracolumbar 
spine. 


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  For the period of February 29, 2004 to February 7, 2007, 
the criteria for an initial disability rating higher than 20 
percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5242 (2007).

3.  For the period beginning February 8, 2007, the criteria 
for an initial disability rating of 40 percent have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  § 4.7, 4.71a, 
Diagnostic Code 5242 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2007).  VA must provide such notice to 
a claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Furthermore, the VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a claim for service connection, so that VA 
must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims in correspondence sent to the veteran in 
April 2004, March 2006 and January 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and requested that he send in 
evidence in his possession that would support his claim.  In 
particular, the March 2006 letter provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 
In this case, the Board finds that the March 2006 and January 
2007 VCAA letter complied with the requirements of Vazquez-
Flores.  In this regard, the letters informed the veteran 
that he should submit medical or lay evidence demonstrating a 
worsening or increase in severity of the disability; and the 
effect that worsening has on his employment and that he could 
submit statements discussing his disability symptoms from 
persons who have witnessed how they affected him.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorders at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  Finally, the January 2006 Statement of the Case 
and the September 2007 Supplemental Statements of the Case 
set forth in detail the rating criteria utilized in the 
present case.  The veteran was made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.).  For the foregoing reasons, the Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra;   
Vasquez, supra.


I.  Service Connection

The veteran contends that he is entitled to service 
connection for degenerative joint disease of the knees.  The 
Board has considered his contentions, but finds however, that 
the preponderance of the evidence is against the claim.   
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 
 
As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 
 
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 
 
The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for degenerative joint disease of 
the knees.  

Service medical records show that the veteran was involved in 
a vehicle accident in October 1962.  He was a rear seat 
passenger in a jeep and was thrown nearly 30 feet from the 
vehicle upon impact.  A treatment record reflects that the 
suffered abrasions to his forehead, back, knuckles of both 
hands, and right knee.  He also complained of pain in his 
left hip.  A hospital narrative summary shows the veteran 
also had multiple bruises, hematomas, and abrasions, without 
gross deformity, in his extremities.  At a subsequent 
orthopedic evaluation in February 1964, the veteran reported 
that the jeep accident had caused injuries to his knuckles, 
back, and head.  He did not mention an injury to his knees 
and the clinical record does not reflect any complaint of 
knee problems at that time.  Service medical records do not 
show evidence of treatment, including x-rays, of the 
veteran's knees. 
 
In June 1964, shortly after separating from service, the 
veteran underwent a VA examination.  The report does not 
reflect subjective complaints or clinical finding with regard 
to the veteran's knees.  There is no other competent medical 
evidence of record showing that a bilateral knee disorder 
manifested to a compensable degree within one year of the 
veteran's separation from service; therefore, it is not 
presumed that the degenerative joint disease, bilateral knees 
was incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.      

Private treatment records from the Joliet Medical Group show 
the veteran sustained a left knee injury in December 1993 
that was initially treated in March 1994.  At the time of the 
treatment in 1994, the veteran reported that he had slipped 
and fallen on his left knee in December 1993, and one week 
later he heard a "pop" after he turned and twisted it.  The 
veteran stated that since then, he had occasional crepitus 
and an intermittent popping sensation, at which times the 
knee feels better then worse.  The clinical impression in 
1994 was "high suspicion for internal derangement such as a 
tear of the medial meniscus."  An MRI confirmed a complex 
tear involving the posterior horn and body of the medial 
meniscus.  Additional records from an arthroscopy performed 
that month reflect a postoperative diagnosis of "tear of the 
posterior horn of the medical meniscus in complex fashion 
along with severe grade III to IV osteoarthritis changes in 
the articular cartilage of the medial femoral condyle, medial 
tibial plateau and lateral tibial plateau."  

Following the initial treatment for the left knee in 1994, 
additional records from the Joliet Medical Group show that 
the veteran continued to have bilateral knee pain, left 
greater than right, treated with a course of injections, with 
additional arthroscopy and meniscectomy procedures in 
November 1999.  X-rays in 1999 reflect severe degenerative 
arthritis in the left knee, and moderate degeneration in the 
right knee.  

The veteran has offered medical nexus opinions from private 
physicians who relate the degenerative joint disease of the 
knees to military service.  First, in a written opinion dated 
in July 2005, Dr. K. stated in part, the following:  "It is 
my belief to a reasonable degree of medical certainty that 
the patient's osteoarthritis knee complaints are casually 
connected to his military service and a high speed motor 
vehicle accident resulting in the patient being thrown 30 
feet through the air and landing on both knees."  Dr. K. 
explained that the treatment records from the 1962 accident 
confirmed low back pain, possible concussion, and severe 
left-sided headaches that were later diagnosed as a cerebral 
concussion.  He stated that the diagnosis was associated with 
stiffness in the left side of the veteran's ankle and hip.  
Dr. K also indicated that the veteran stated that he landed 
on his left knee and hip resulting in the left-sided leg 
pain.  The veteran also stated that he struck and landed on 
both knees after having been thrown 30 feet through the air.  

Next, in an opinion dated in July 2005, Dr. H. provided the 
assessment: "Severe osteoarthritis left knee which is I 
believe related to his service injury and previous 
arthroscopies."  In an August 2005 written opinion, Dr. C. 
opined that the veteran sustained a hyper-inversion injury to 
the left knee joint at the time of the vehicle accident in 
1962.  He further noted that "at that time he sustained what 
sounds like an anterior cruciate ligament rupture and 
possibly a meniscal tear."  Finally, in an opinion dated in 
January 2007, Dr. M. opined that the initial injury of being 
thrown from the jeep and landing on bilateral, but primarily 
the left knee, without a doubt contributed to the development 
of osteoarthritis in his knee.

The veteran was examined by a VA board-certified orthopedist 
in September 2004.  His claims file was reviewed.  The 
examiner opined that it was less likely as not that the left 
knee was related to any incident in military service.  His 
rationale was essentially that he found nothing in the record 
to substantiate or support such a contention.

The veteran was also examined by a VA physican in December 
2005.  His claims file was reviewed in connection with the 
examination.  The veteran denied any injury to his knees 
apart from the jeep accident in service.  Following a 
complete examination and review of medical records in the 
file, the examiner opined that the current degenerative joint 
disease in the bilateral knees is less likely as not related 
to the jeep accident that occurred in October 1962 while the 
veteran was on active duty.  The examiner indicated his 
opinion was based upon a review of service medical records 
that did not indicate significant injury to the knees at the 
time.  He noted further that there was no complaint of knee 
pain at the time of the jeep accident nor any physical 
findings related to the joints of either knee.  Moreover, no 
x-rays were ordered on the knees at the time of the injury 
and there was no significant clinical concerns pertaining to 
these two joints.  

In weighing the medical opinions of record the Board notes 
that the credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion or when it 
unsupported by clinical evidence.  Sklar v. Brown, 5 Vet. 
App. 140 (1993); see also Kightly v. Brown, 6 Vet. App. 200 
(1994); 140 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  

In the instant case, the Board finds the opinions provided by 
the private physicians to be of greatly reduced probative 
value.  Although Dr. K. and Dr. M. both indicated review of 
the veteran's service medical records, it is apparent that 
their opinions rest heavily, if not completely, upon the 
veteran's statements that he landed upon his left knee or 
both knees after being ejected from the vehicle in 1962.  As 
noted, the service medical records fail to show any clinical 
findings of injuries to the veteran's knees, with the noted 
exception of one clinical entry that mentions abrasions on 
the right knee.  As such, there is no factual predicate in 
the objective medical evidence of record to support the 
private doctors' statements.  Furthermore, it is observed 
that Dr. K. evaluated the veteran in October 1994 shortly 
after his initial surgical treatment for internal derangement 
and medial meniscus tear.  In fact, the veteran's treating 
physican (Dr. S.) consulted and requested his opinion 
regarding the veteran's prognosis and additional treatment 
options.  Thus, the Board finds it unlikely that he would be 
unaware of the left knee injury which precipitated the 
initial arthroscopy in March 1994.  

In addition, there is no indication that Dr. C. and Dr. H. 
were privy to the veteran's claims file (and in particular, 
the service medical records) prior to offering opinions on 
the etiology of the current degenerative joint disease, 
bilateral knees.  Furthermore, Dr. H. did not provide any 
rationale for his conclusion, and Dr. C. did not provide 
clinical evidence to support his findings that the veteran 
suffered a hyper-inversion injury to the left knee joint, 
anterior cruciate ligament rupture, or a meniscal tear, in 
1962.  The fact remains that the service records 
contemporaneous with the motor vehicle accident in 1962 show 
no evidence of such left knee pathology, but rather note only 
an abrasion, to the right knee.  Again, a left knee meniscal 
tear was not diagnosed until 1993, after an unrelated 
intervening injury.  Thus, as Dr. H. fails to provide a 
rationale for his opinions and inasmuch as his and Dr. C.'s 
opinions are unsupported by clinical evidence of record, 
their opinions regarding the etiology of the current 
degenerative joint disease are of little to no probative 
value.

The Board finds the opinion of the VA examiners to be most 
probative in this instance because each of these opinions was 
based upon a complete review the veteran's claims file and in 
addition to comprehensive physical examination.  Moreover, 
the examiners provided rationales to support their opinions, 
and the rationales and findings are supported by the 
cumulative medical evidence of record.  

The veteran provided a written lay statement from W.H. who 
indicated that he had served with the veteran on active duty.  
W.H. noted that he first met the veteran shortly after he was 
released from the military hospital.  He stated that he 
observed the veteran to have problems with his back, knee and 
leg.  He recalls that the veteran made several visits to 
their post clinic for evaluation and treatment, and had a 
limp for quite a while.  In addition, at his Travel Board 
hearing in January 2008, the veteran testified that his knee 
pain began during military service as a result of the vehicle 
accident, but that he "just lived with it."  The veteran 
suggested that there was no record of treatment for the knees 
in service because the doctors only focused on the "main 
injuries."  He also confirmed that he initially sought 
treatment for his knee pain after service in the 1990's.  

The Board has considered the veteran's testimony presented at 
his recent hearing and notes that as a lay person, he is 
considered competent to testify as to any pain, or any other 
common symptom of a knee disorder that he experienced during 
his military service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Nonetheless, the Board must assess the 
credibility of the veteran as a witness.  Here, the veteran 
has consistently denied any injury to his knees, other than 
from the alleged injuries sustained in the vehicular accident 
in 1962.  Evidence in the record directly contradicts such 
testimony and shows that the veteran did sustain a serious 
left knee injury in 1993.  Therefore, the Board finds the 
veteran's testimony to be less credible and it has been 
afforded little probative weight in the Board's decision.  
The Board finds that the intervening left knee injury in 
1993, along with the absence of evidence of treatment since 
leaving active duty service and prior to March 1994, suggests 
that the severe left knee degenerative joint disease, in 
particular, was not incurred in or aggravated by military 
service.  

In sum, the preponderance of the competent evidence is 
against a finding of degenerative joint disease, bilateral 
knees in-service; of manifestations of degenerative joint 
disease of the knees within one year of separation of service 
or of continuity of symptomatology associated with a 
bilateral knee disorder; or of a nexus between the post-
service diagnosis of degenerative joint disease of the knees 
and service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


II. Increased ratings

The veteran contends he is entitled to an initial disability 
rating in excess of 20 percent for his service-connected 
degenerative disc disease, L4-L5.  The veteran was granted 
service connection and assigned a 20 percent disability 
rating for degenerative disc disease, L4-L5 in a January 2005 
rating decision, effective from January 29, 2004.  


Factual Background

In response to his claim for service connection, the veteran 
was provided a VA examination in September 2004.  He gave a 
history of a low back injury caused by a vehicle accident in 
which he was ejected from the vehicle.  Since then he 
reported continued low back pain.  Upon physical examination, 
the lumbar spine was tender to palpation in the right 
paralumbar muscles.  There was no muscle spasm, but noted 
complaint of pain midline percussion of the lumbar spine.  
Range of motion measurements showed flexion to 60 degrees, 
extension to 15 degrees, lateral flexion to 20 degrees on the 
right side and 15 degrees on the left, right rotation to 35 
degrees and left rotation to 25, with complaint of pain at 
terminal degrees.  The diagnosis was lumbar spine with 
degenerative disc disease L4-5, functional impairment 
moderate with no weakness, fatigability, or incoordination.  
There was no evidence of intervertebral disc syndrome.  The 
electrodiagnostic studies to rule out left radiculopathy 
lumbar spine were negative.

The veteran was provided a second VA examination in December 
2005.  The veteran reported ongoing back pain with constant 
stiffness and ache in his lower back which was worse when he 
first tried to move, especially in the mornings.  Throughout 
the day the pain was worse on the right than left.  It was 
aggravated by sitting for more than a half hour and prolonged 
standing.  He avoided bending and lifting items heavier than 
a gallon of milk.  He was able to walk about 100 feet at a 
time before needing to rest.  There was no history of 
unsteady gait, and he denied use of a back brace.  He was 
independent in activities of daily living.  He worked at Home 
Depot between 30-40 hours per week and was considering 
quitting, primarily due to knee pain, but also the back pain.  
He reported that he experienced flare-ups lasting from three 
days to a week at a time, caused by too much activity.  The 
flare-ups led to resting on the bed or couch for several 
days, but he had not sought medical attention nor been 
prescribed bed rest by a physician during these episodes.  

Upon physical examination, flexion was possible to 65 
degrees, extension to 10 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 15 degrees, and rotation to 
20 degrees bilaterally.  All ranges of motion were limited by 
pain.  There were no muscle spasms or significant deformity 
noted.  Following repetitive motion, there was further 
limitation in range of motion with forward flexion limited to 
55 degrees and extension to 5 degrees, due to increased pain.  
Fatigue, weakness, and lack of endurance were not significant 
factors.  The examiner noted that recent MRIs of the 
lumbosacral spine showed degenerative findings with mild 
central stenosis at L3-L4 and L4-5.  Right foraminal stenosis 
at L4-L5 and possible involvement of L4 nerve root.  A 
lumbosacral spine x-ray in October 2005 revealed 
lumbarization of S1.  Mild degenerative diseases L4-L5.  The 
final diagnosis was degenerative disc disease, lumbosacral 
spine.

The veteran's most recent VA examination was conducted on 
February 8, 2007.  At that time, he stated that he was 
currently working part time because of his back problems.  
His activities of daily living, function, gait and posture 
were all noted to be normal.  He walks with a Canadian cane, 
leaning heavily on his right arm.  Physical examination of 
the lumbosacral spine revealed no deformity or asymmetry.  
Forward flexion was possible only to 32 degrees, and he was 
only able to repeat three times due to pain and tightness.  
Extension was to 5 degrees, which he was only able to 
complete once due to spasm and catching.  Left lateral 
flexion was to 5 degrees, which he was able to complete five 
times with tightness, and right lateral flexion was to 16 
degrees, which he was able to complete seven times with 
tightness.  Left lateral rotation was to 22 degrees and left 
lateral rotation was to 15, both of which he was able to 
repeat 10 times, with tightness.  All motions were without 
true pain, fatigue, weakness, or lack of endurance.  There 
was definite evidence of painful motion on range of motion, 
without weakness or tenderness.  There were no abnormalities 
of the spinal contour and no evidence of muscle spasm.  There 
was no scoliosis, kyphosis or lordosis.  There was distinct 
guarding.  The examiner noted there had been no periods of 
incapacity/limitations ordered by a physician.  The diagnosis 
was lumbosacral compression syndrome.  X-rays revealed 
lumbarization of S1.  

Outpatient treatment records since the grant of service 
connection reflect continued complaints of chronic back pain. 


Analysis

In this case, the RO granted service connection for 
degenerative disc disease, L4-L5 and awarded a 20 percent 
disability evaluation, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, effective from January 29, 2004.  The 
veteran contends that he is entitled to an initial disability 
rating in excess of 20 percent.  

At the outset, the Board also notes that the veteran has 
complained of a neurologic component, secondary to his low 
back disability.  In a May 2007 decision, the RO awarded 
separate evaluations for the neurologic abnormalities and 
nerve impairment of the lower extremities.  The veteran has 
since disagreed with the initial evaluations assigned and in 
fact avers that his symptoms have worsened since his last 
examination in February 2007.  As that matter has been 
referred back to the RO/AMC for adjudication, the instant 
decision does not take into consideration those related 
factors. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

In determining the degree of limitation of motion, 
consideration is given to each of the following: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Under the general rating formula for rating diseases and 
injuries of the spine, the following ratings will apply with 
or without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease.  
A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation if warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation if 
warranted for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2007).
Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
Sec. 4.25.  
Under the Formula for Rating Intervertebral Disc Syndrome, 
based on incapacitating episodes, a 60 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  A 40 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See Note 2, Diagnostic Code 5243.



Entitlement to an initial disability rating in excess of 20 
percent from January 29, 2004 to February 7, 2008

With respect to the veteran's limitation of motion of his 
lumbar spine during this period, the medical evidence does 
not establish that he experienced loss of range of motion 
severe enough to warrant a higher rating.  In order to 
receive a higher rating, forward flexion of the thoracolumbar 
spine would have to be limited to a point 30 degrees or less, 
or there would have to be favorable ankylosis of the entire 
thoracolumbar spine.  In this regard, however, the Board 
notes that flexion at the veteran's September 2004 and 
December 2005 VA examinations was measured to 60 degrees and 
65 degrees, respectively, and there was no favorable 
ankylosis of the thoracolumbar spine at either examination.  
Even with consideration of Deluca, there is no basis for a 
higher rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
There was no additional functional impairment due to 
increased pain, nor was there any weakness, fatigability, or 
incoordination shown at the September 2004 examination.  
Also, the additional limitation in range of motion with 
forward flexion was only limited to 55 degrees at the 
December 2005 examination.  Fatigue, weakness, and lack of 
endurance were not significant factors.  

The Board also considered whether a higher rating is 
warranted under Diagnostic Code 5243, for incapacitating 
episodes, but it is not.  In this regard, there no evidence 
of intervertebral disc syndrome during the September 2004 
examination.  In addition, while the veteran reported flare-
ups of back problems leading to resting on the bed or couch 
for several days during the December 2005 examination, he 
indicated that during these episodes he did not receive 
medical attention nor had the bed rest been prescribed by a 
physician.  Thus, higher ratings may not be awarded based 
upon Diagnostic Code 5243, for incapacitating episodes.  In 
sum, based upon the cumulative evidence, a higher disability 
rating for the period of January 29, 2004 to February 7, 
2008, is not warranted.




Entitlement to an initial disability rating in excess of 20 
percent from February 8, 2007

The Board finds that the medical evidence of record supports 
an increased rating of 40 percent for the period beginning 
February 8, 2007.  In order to warrant this increased rating 
to 40 percent, there must be motion limited to 30 degrees of 
flexion or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The veteran had a VA examination for 
his degenerative disc disease, L4-L5 on February 8, 2007.  At 
that time, he complained of constant pain.  Forward flexion 
was possible to only 32 degrees.  Note 4 to the General 
formula for rating diseases and injures of the spine 
indicates that each range of motion measurement is to be 
rounded to the nearest five degrees.  

Thus, as the veteran's degenerative disc disease, L4-L5 
manifested with limitation of motion that more nearly 
approximated 30 degrees of flexion, an increased rating of 40 
percent is appropriate, from that time.  In addition, the 
Board finds that an even higher disability evaluation of 50 
percent is not warranted as there is no evidence that the 
veteran experiences unfavorable ankylosis of the entire 
thoracolumbar spine.  A higher rating of 60 percent is not 
warranted under Diagnostic Code 5243, for intervertebral disc 
syndrome as there is no evidence that the veteran experienced 
incapacitating episodes (requiring bed rest prescribed by a 
physician and treatment by a physician) for a total duration 
of at least 6 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).  Therefore, an 
increased rating of 40 percent, and no higher, is warranted 
for the period beginning February 8, 2007.  


ORDER

Service connection for degenerative joint disease of the 
knees is denied.

A rating in excess of 20 percent for degenerative disc 
disease, L4-L5 for the period of January 29, 2004 to February 
7, 2007, is denied.

An increased rating to 40 percent, and no higher, is granted 
for degenerative disc disease, L4-L5 for the period from 
February 8, 2007, subject to the criteria applicable to the 
payment of monetary benefits. 


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the issue of entitlement to an 
initial rating in excess of 20 percent for Raynaud's 
phenomenon.

At a Travel Board hearing held in January 2008, the veteran 
testified that his Raynaud's symptoms had worsened in 
severity.  In particular, he stated that he has additional 
problems in his hands, including being unable to make 
grasping motions, thus requiring assistance when dressing.  
He has difficulty driving, holding onto rails, and other 
activities.  The veteran also testified that he has arthritis 
in his hands and his left thumb is ankylosed in a fixed 
position due to the Raynaud's.  The Board observes that the 
most recent VA examination for Raynaud's was in December 2005 
and is more than two years old.  Moreover, that examination 
report contains no objective findings on the part of the 
examiner.  As the record reflects that the veteran's 
disability may have worsened since that examination, he 
should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that any 
additional VCAA correspondence sent to 
the claimant includes notification that 
he may submit evidence showing the 
effects of the worsening or increase in 
severity of his disability upon his 
employment and daily life. 

2.  The RO should obtain treatment 
records from all medical care providers, 
VA and non-VA, who treated the veteran 
for Raynaud's disease of the hands since 
December 2005.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After all necessary development has 
been completed; the RO should schedule 
the veteran for an appropriate VA 
examination to determine the current 
severity of his service-connected 
Raynaud's phenomenon.  The veteran's 
claims file, to include a copy of this 
REMAND, should be made available to and 
reviewed the examiner.  The examination 
report should reflect that such review 
was accomplished.  All indicated tests 
should be performed and all findings 
should be reported in detail.  

The examiner should discuss the current 
nature and severity of the Raynaud's 
disease in the veteran's hands.  The 
examiner should note whether any 
arthritis, ankylosis, loss of 
circulation, ulcerations, altered 
amputation, or color changes are present; 
and also indicate the frequency of which 
the veteran experiences the 
characteristic attacks of Raynaud's (i.e. 
sequential color changes of the digits of 
one or more extremities lasting minted to 
hours, sometimes with pain and 
paresthesias, and precipitated by 
exposure to cold or by emotional upsets).

4.  Then, the RO should readjudicate 
claim.  If any benefit sought remains 
denied, the RO should provide the veteran 
and his representative a Supplemental 
Statement of the Case (SSOC) and a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


